Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed November 9, 2020.
The effective filing date of this AIA  application is seen as December 24, 2019, the date of the earliest priority application (United States patent application serial number 16/726,815 now U.S. Patent No. 10,895,685).
The claims originally filed November 9, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the original filing of the same date.
Claims 1-20 are currently pending.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-20 are currently outstanding and subject to restriction.
This is a restriction requirement not based on the merits.
Allowable subject matter is not indicated below.


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Claims 1-12, drawn to an augmented reality display, classified in CPC group G02B27, subgroup 01.
B.	Claim 13-17, drawn to a planar optical waveguide, classified in CPC group G02B6, subgroup 0011.
C.	Claims 18-20, drawn to a method for transporting light, classified in CPC group G02B5, subgroup 18.
The inventions are distinct, each from the other because of the following reasons:
Inventions A, B, and C are directed to related optical systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Each of the different inventions are directed to different elements not present in the other inventions. For example, invention A has a functional grating element with certain optical and physical characteristics not present or required in the other inventions.

II.	Invention B is directed to a planar optical waveguide having a functional grating element with certain realizations of operating characteristics not present in Inventions A and C.
III.	Invention C is directed to a method of transporting light having a functional grating element used to produce multiple diffraction orders not present in Inventions A and B.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different fields of search (e.g., searching different CPC groups/subgroups or electronic resources, or employing different search strategies or search queries, see MPEP § 808.02).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Examiner has taken substantial steps in examination of the claims and in review of both the specification as originally filed and the claims currently pending in order to formulate this restriction requirement. Consequently, claim amendments attempting to circumvent the present restriction requirement may not be entered under 37 C.F.R. § 1.115(b)(2) and MPEP § 714.19(P). Under MPEP § 821.03, claims for a different invention added after an office action may be restricted to "the claims to the invention as previously claimed if the amendment is entered" per 37 C.F.R. § 1.145.
Any new or amended claims that are not readable on an elected species or that unduly interfere with the preparation of an office action (MPEP § 714.01(e)(IV)(B), 714.19(P), 37 CFR 1.115(b)(2); now that the claims have been preliminarily evaluated) are subject to withdrawal upon examiner discretion. Claims amended to add restricted subject matter to elected claims are subject to withdrawal by examiner discretion under the same authority.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
A telephone call was made to (ostensibly) Raymond Chan at (626) 571-9812 on Tuesday, February 22, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made. No recipient was indicated by the outgoing message for different phone number, no voicemail was available, and examiner could not leave a message.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 22, 2022